101 F.3d 107
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Maureen CUOMO, by her Guardian and mother Mary Cuomo,Plaintiff-Appellant,v.Donna E. SHALALA, Secretary of the Department of Health andHuman Services, Defendant-Appellee.
No. 95-6234.
United States Court of Appeals, Second Circuit.
March 8, 1996.

Appearing for Appellant:  Charles Robert, Robert, Lerner & Robert, Rockville Centre, New York.
Appearing for Appellee:  Christopher G. Lehmann, Assistant United States Attorney, Eastern District of New York, Brooklyn, New York.
Present VAN GRAAFEILAND, MESKILL and WINTER, Circuit Judges.

SUMMARY ORDER

1
This cause came to be heard on the transcript of record from the United States District Court for the Eastern District of New York and was argued.


2
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court is hereby affirmed.


3
Maureen Cuomo appeals from Judge Johnson's grant of judgment on the pleadings in favor of the defendant, the United States Secretary of Health and Human Services.  We affirm for substantially the reasons stated in the district court's Memorandum and Order dated August 4, 1995 and reported at Cuomo v. Chater, No. 94-CV-4317, 1995 WL 479713 (E.D.N.Y. Aug. 4, 1995).